Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 01/05/2021 for application number 16/515,878. Claims 1, 6, and 11 have been amended. Claims 1-15 are pending.

Reason for Allowance
Claims 1-15 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Kim et al. (US 20200137780 A1; supported by provisional application No. 62/674,014 filed on May 20, 2018; hereinafter “Kim”).
Nilsson et al. (WO 2019/120631 A1)
Zhu et al. (US 20200280426 A1) 
Cui et al. (US 20190182015 A1) 
Davydov et al. (US 20190342874 A1) 
Ericsson (3GPP TSG-RAN WG1 Meeting #93, Busan, Korea, May 21st - 25th 2018, R1-1806259) 


Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“determining, by the UE, interlacing information according to subcarrier spacing (SCS) of an unlicensed band; 
configuring, by the UE, an interlace for an uplink channel based on the determined interlacing information.”
In contrast, the closest prior art, Kim, discloses a method for transmitting an uplink channel by a User Equipment (UE) in an unlicensed band, the method comprising: configuring an interlace for an uplink channel based on interlacing information determined according to subcarrier spacing (SCS) of an unlicensed band ([0634] and Figs. 25, 32 and 33; [0636]); and transmitting the uplink channel by applying the interlace ([0637] and Figs. 32 and 33). 
But as argued persuasively by the applicant, Kim's UE configures the interlace of the uplink channel using the scheduling information received from the base station. Unlike Kim, the claimed UE does not need to receive the scheduling information from the base station to configure the interlace for an uplink channel. That is, the claimed interlacing information is determined by the UE according to subcarrier spacing of an unlicensed band. Accordingly, Kim is silent on the UE determining the interlacing information according to subcarrier spacing of an unlicensed band.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 6 and 11 mutatis mutandis.  Accordingly, claims 1-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.                                                                                                    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471